March 15, 2012 BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund Supplement to Prospectus dated December 30, 2011 The following information supplements information contained in the prospectus relating to BNY Mellon Asset Allocation Fund. The Trust's board has approved two underlying funds, BNY Mellon Income Stock Fund and Dreyfus Appreciation Fund, Inc., as additional investment options for the fund to gain investment exposure to the Large Cap Equities, and an underlying fund, International Stock Fund (Dreyfus), as an additional investment option for the fund to gain investment exposure to the Developed International and Global Equities asset classes, respectively. The addition of the underlying funds, which are described below, is effective March 19, 2012. Description of the Asset Classes The following describes the additional underlying funds in which the fund may invest to gain investment exposure to the indicated asset class. Large Cap Equities BNY Mellon Income Stock Fund seeks to focus on dividend-paying stocks and other investments and investment techniques that provide income. This underlying fund's portfolio manager chooses stocks through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. This underlying fund emphasizes those stocks with value characteristics, although it may also purchase growth stocks. This underlying fund's investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics generally similar to those of the Dow Jones U.S. Select Dividend Index
